

115 S376 IS: 21st Century Endangered Species Transparency Act
U.S. Senate
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 376IN THE SENATE OF THE UNITED STATESFebruary 14, 2017Mr. Cornyn (for himself, Mr. Cruz, Mr. Crapo, Mr. Daines, Mr. Flake, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to require publication on the Internet of the basis for
			 determinations that species are endangered species or threatened species,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Endangered Species Transparency Act. 2.Requirement to publish on Internet basis for listingsSection 4(b) of the Endangered Species Act (16 U.S.C. 1533(b)) is amended by adding at the end the following:
			
 (9)Publication on Internet of basis for listingsThe Secretary shall make publicly available on the Internet the best scientific and commercial data available that are the basis for each regulation, including each proposed regulation, promulgated under subsection (a)(1), except that, at the request of a Governor or legislature of a State, the Secretary shall not make available under this paragraph information regarding which the State has determined public disclosure is prohibited by a law of that State relating to the protection of personal information..